OPINION
McDONALD, Chief Justice.
This is an appeal by plaintiff Vernon from an order granting a motion to dismiss for want of jurisdiction.
The Arlington Independent School District terminated plaintiff from her employment as personnel director in July 1979. The Arlington ISD school board upheld their decision in a hearing; on appeal, the Texas Education Agency and State Board of Education affirmed.
Plaintiff filed suit in district court. Suit was dismissed for want of jurisdiction due to plaintiff’s failure to file motion for rehearing on the final agency order. Plaintiff’s motion for new trial was overruled.
Plaintiff’s sole point of error asserts the motion for rehearing unnecessary because her complaint is founded on constitutional matter and pursuit of administrative remedies would have been futile.
A motion for rehearing as required by Art. 6252-13a Sec. 16(e) is a jurisdictional prerequisite to resort to the courts from a final agency order. Vandergriff v. First Federal Savings and Loan Ass’n of Breckenridge, Tex., 586 S.W.2d 841. See Mingus v. Wadley, 115 Tex. 551, 285 S.W. 1084; Public Utility Com’n v. City of Corpus Christi, Tex.Civ.App. (Waco) NRE, 555 S.W.2d 509.
Moreover, plaintiff failed to raise these contentions below and thus we will not consider their merits. Rains v. Mercantile Nat’l Bank, 144 Tex. 466, 191 S.W.2d 850. See Mullenax v. Clute, Tex.Civ.App. (Waco) NWH, 615 S.W.2d 307; Mascorro v. City of Victoria, Tex.Civ.App. (Waco) NRE, 394 S.W.2d 530.
Plaintiff’s point is overruled.
AFFIRMED.